FILED
                           NOT FOR PUBLICATION
                                                                         OCT 18 2017
                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

                           FOR THE NINTH CIRCUIT

JEROME LEE PRINGLE,                              No. 15-17223

              Petitioner-Appellant,              D.C. No.
                                                 CV 14–0811–PHX–PGR (JZB)
  v.

CHARLES L. RYAN, ET AL.,
                                                 MEMORANDUM*
              Respondents-Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Paul G. Rosenblatt, District Judge, Presiding

                          Submitted October 16, 2017**
                            San Francisco, California

Before: TALLMAN, and CALLAHAN, Circuit Judges, and EZRA,*** District
Judge.


       *     This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
                                          1
      Jerome Lee Pringle (“Petitioner”) appeals from the district court’s denial of

his petition for writ of habeas corpus under 28 U.S.C. § 2254 (“Section 2254”). We

have jurisdiction under 28 U.S.C. §§ 1291 and 2253, and we affirm.

      Petitioner was indicted for first degree murder and theft of means of

transportation. The State noticed its intent to seek the death penalty given the

“especially heinous, cruel, or depraved” nature of the offense. Defense counsel

submitted a detailed “deviation” request. It also engaged in plea negotiations, but

the State rejected counsel’s initial proposals—including an offer that Petitioner

plead guilty to second degree murder.

      Ultimately, Petitioner agreed to plead guilty to both counts in the indictment

in exchange for the State’s promise to withdraw its intent to seek the death penalty,

and that the trial court could choose between a natural-life sentence and a life

sentence with the opportunity for parole. The state court accepted the plea

agreement, and subsequently conducted a three-day sentencing hearing. Given the

violent nature of Petitioner’s crime, the state court sentenced Petitioner to natural-

life imprisonment. Petitioner’s pro se petition for post-conviction relief was

denied, and the Arizona Court of Appeals denied relief in a memorandum decision.

The Arizona Supreme Court summarily denied review.

      Petitioner then filed a pro se habeas petition pursuant to Section 2254 in the

District of Arizona, advancing three grounds for relief, all of which were denied.

                                           2
Now, in his petition for review to this Court, Petitioner raises the same three issues,

only the first of which was certified for appeal: whether he received ineffective

assistance of counsel.1

      The denial of Petitioner’s ineffective assistance of counsel (“IAC”) claim

was neither “contrary to, [n]or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States,”

nor was it “based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d); see also

Hurles v. Ryan, 752 F.3d 768, 777 (9th Cir. 2014).

      To prevail on an IAC claim, Petitioner must establish that (1) his counsel’s

performance was constitutionally deficient, and (2) “the deficient performance

prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). The

Strickland and Section 2254(d) standards are “highly deferential”—but “doubly

so” when applied together. See Harrington v. Richter, 562 U.S. 86, 105 (2011)

(citations and internal quotations omitted).



1
  We treat Petitioner’s briefing on the uncertified second and third claims as a
motion to expand the certificate of appealability. See 9th Cir. R. 22-1(e). Because
Petitioner has not made a “substantial showing of the denial of a constitutional
right,” the motion is denied. See 28 U.S.C. § 2253(c)(2); Doe v. Woodford, 508
F.3d 563, 567 (9th Cir. 2007). When Petitioner pled guilty, he waived his claims
that his statements were improperly obtained in a “tainted” police interview, and
that there was insufficient evidence of premeditation. See Tollett v. Henderson, 411
U.S. 258, 267 (1973).
                                          3
      The Arizona Court of Appeals properly found that Petitioner cannot satisfy

Strickland’s first prong on any of his IAC claims. Petitioner argues that he was

coerced into pleading guilty because counsel told him that, given his race, he

would likely receive the death penalty. But the state court did not err in holding

that discussions between Petitioner and counsel—even those that considered

race—concerned trial strategy and thus did not rise to the level of constitutionally

deficient counsel. See Strickland, 466 U.S. at 690 (“[S]trategic choices made after

thorough investigation of law and facts relevant to plausible options are virtually

unchallengeable[.]”); see also Premo v. Moore, 562 U.S. 115, 125 (2011) (“[S]trict

adherence to the Strickland standard [is] all the more essential when reviewing the

choices an attorney made at the plea bargain stage.”).

      Petitioner further argues that counsel misjudged the evidence and submitted

a dearth of motions. Here, too, the Arizona Court of Appeals properly held that this

was a matter of trial strategy. See id. The denial of Petitioner’s IAC claim was

neither contrary to, nor an unreasonable application of clearly established federal

law, nor an unreasonable determination of the facts. See Hurles, 752 F.3d at 777.

      AFFIRMED.




                                           4